Title: To Thomas Jefferson from William Branch Giles, 16 March 1801
From: Giles, William Branch
To: Jefferson, Thomas



Sir
Amelia, Virginia March 16th. 1801

I sincerely congratulate you on your late election to the Presidential Chair; not because personal aggrandisement was ever your object, or is desirable in itself; But because in the most critical period, you have been solemnly called upon by the suffrages of your fellow-citizens, to reestablish American principles, to correct the manifold deviations of your predicessors, and to administer the government according to the original intent and meaning of the constitution; you have thus become the principal depository of the dearest rights of your fellow-citizens and to be instrumental in their preservation & security, must afford the highest of all gratifications; my congratulations therefore result from a sense of the important services, which you can, and which I have no doubt you will render to the Public, and the happiness, which you will necessarily derive from that circumstance.—
I have seen your Inauguration speech, and am highly gratifyed with its contents—I think the principles proposed for the administration, correct in themselves, happily enforsed, and peculiarly adapted to the present state of public opinion.—In fact it contains the only American  language, I ever heard from the Presidential chair—This I believe to be a very general opinion; But I am still of opinion, that the success of the administration, will depend very much upon the manner, in which those principles are carried into effect.—
Many of your best and firmest friends already suggest apprehensions, that the principle of moderation adopted by the administration, although correct in itself, may by too much indulgence, degenerate into feebleness and inefficiency.—This in my judgement would be the most unfortunate circumstance, which could be attached to the administration, and ought to be more guarded against, than any other.—It would produce general and lasting disgusts in its best friends, and revive the hopes and enterprises of its enemies, for they are not dead.—They only sleep.—A pretty general purgation of office has been one of the benefits expected by the friends of the new order of things—and although an indiscriminate privation of office, merely from a difference in political sentiment, might not be expected; yet it is expected, and confidently expected, that obnoxious men will be ousted.—It can never be unpopular, to turn out a vicious man & put a virtuous one in his room; and I am persuaded from the prevalence of the vicious principles of the late administration, and the universal loyalty of its adherants in office, it would be hardly possible to err in exclusions; at the same time I highly approve of that part of your speech which recognises justice, as the right of the minority as well as the majority.—But I believe that justice would be the most formidable of all terrors, to the discription of persons to whom I allude.—It appears to me, that the only check upon the Judiciary system as it is now organized and filled, is the removal of all its executive officers indiscriminately—The judges have been the most unblushing violators of constitutional restrictions, and their officers have been the humble echoes of all their vicious schemes, to retain them in office would be to sanction the pollution of the very fountain of justice, taking it for granted therefore, that this salutary check will be applyed, and particularly in this state where there has been as gross a violation of the most sacred principle in the administration as can possibly occur, I take the liberty of mentioning to you a Neighbour of mine, as properly qualifyed to fill the office of Marshall for this district of Virginia, when the same shall be vacated.—
The Gentleman to whom I allude is Mr. David Meade—a Gentleman who has been firm and uniform in his principles in the worst of times, of amiable and delicate mind & manners, and who is universally respected by his acquaintances. He is connected to the sister of the present Marshall, a lady extremely amiable and universally respected, and permit me to urge the recommendation by one more observation;  that the emoluments of the office would be a material aid to Mr. Meade’s pecuniary situation.—
I have taken the liberty, when suddenly called on by Mr. Meade, to make this frank communication to you, in the confidence that it will be well received, and duly appreciated—my sole view has been to give some intimations with candor, which I thought it material for you to receive, and I rely with perfect confidence that your desicions respecting them will be correct.—
Be pleased to accept my most ardent wishes for the success of your administration, and assurances of my most affectionate regards for your person.—

Wm. B. GGiles

